Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

2.	Claims 21-43 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

With respect to claim 21, the prior art does not teach a method of routing interconnects of an integrated circuit comprising:
	A field programmable gate array including: (i) a first plurality of logic tiles and a second plurality of logic tiles, wherein each logic tile of the first plurality of logic tiles and a second plurality of logic tiles includes a logic tile interconnect network having a plurality of switches and a plurality of logic tile interconnects, (ii) a tile-to-tile interconnect network, having a plurality of tile-to-tile interconnects, each tile-to-tile interconnect having start/end points, to interconnect logic tile networks of the first plurality of logic tiles and the second plurality of logic tiles, the method comprising:

	after routing the first plurality of tile-to-tile interconnects, routing a second plurality of tile-to-tile interconnects in a second plurality of logic tiles wherein the start/end point of each tile-to-tile interconnect in the second plurality of logic tiles is independent of the start/end point of the other tile-to-tile interconnects of the second plurality of tile-to-tile interconnects;
	wherein routing the second plurality of tile-to-tile interconnects in the second plurality of logic tiles includes connecting at least one start/end point of each tile-to-tile interconnect of the second plurality of tile-to-tile interconnects that was routed in the second plurality of logic tiles to at least one start/end point of a tile-to-tile interconnect of the first plurality of tile-to-tile interconnects that was routed in the first plurality of logic tiles; and
	detecting a conflict of at least one routing interconnect path and, in response, re-routing at least one tile-to-tile interconnect of the first plurality of tile-to-tile interconnects or at least one tile-to-tile interconnect of the second plurality of tile-to-tile interconnects. 

	With respect to claim 31, the prior art does not teach a method of routing interconnects of an integrated circuit comprising:
A field programmable gate array including: (i) a first plurality of non-contiguous logic tiles, wherein each logic tile of the first plurality of logic tiles includes a logic tile 
routing a first plurality of tile-to-tile interconnects in the first plurality of non- contiguous logic tiles temporally in parallel, wherein the start/end point of each tile-to-tile interconnect of the first plurality of tile-to-tile interconnects in the first plurality of non-contiguous logic tiles is independent of the start/end point of the other tile-to-tile interconnects of the first plurality of tile-to-tile interconnects; 
after routing the first plurality of tile-to-tile interconnects in a first plurality of non-contiguous logic tiles, routing a second plurality of tile-to-tile interconnects in the second plurality of non-contiguous logic tiles temporally in parallel, wherein the start/end point of each tile-to-tile interconnect of the first plurality of tile-to-tile  interconnects in the second plurality of non-contiguous logic tiles is independent of the start/end point of the other tile-to-tile interconnects of the second plurality of tile-to-tile interconnects; 
wherein routing the second plurality of tile-to-tile interconnects in the second plurality of non-contiguous logic tiles includes connecting at least one start/end point of each tile-to-tile interconnect of the second plurality of tile-to-tile interconnects that was routed in the second plurality of logic tiles to at least one 
detecting a conflict of at least one routing interconnect path and, in response, re-routing at least one tile-to-tile interconnect of the first plurality of tile- to-tile interconnects or at least one tile-to-tile interconnect of the second plurality of tile-to-tile interconnects. 

With respect to claim 40, the prior art does not teach a method of routing interconnects of an integrated circuit comprising:
A field programmable gate array including: (i) a first plurality of non-contiguous logic tiles, wherein each logic tile of the first plurality of logic tiles includes a logic tile interconnect network having a plurality of switches and a plurality of logic tile interconnects, (ii) a second plurality of non-contiguous logic tiles, wherein each logic tile of the second plurality of logic tiles includes a logic tile interconnect network having a plurality of switches and a plurality of logic tile interconnects, and (iii) a tile-to-tile interconnect network, having a plurality of tile-to-tile interconnects, each tile-to-tile interconnect having start/end points to interconnect the logic tile networks of the first plurality of logic tiles and the second plurality of logic tiles, the method comprising: 
routing a first plurality of tile-to-tile interconnects in the first plurality of non- contiguous logic tiles, wherein the start/end point of each tile-to-tile interconnect in the first plurality of non-contiguous logic tiles is independent of the start/end point of the other tile-to-tile interconnects of the first plurality of tile-to-tile 
after routing the first plurality of tile-to-tile interconnects in a first plurality of non-contiguous logic tiles, routing a second plurality of tile-to-tile interconnects in the second plurality of non-contiguous logic tiles, wherein the start/end point of  each tile-to-tile interconnect in the second plurality of logic tiles is independent of  the start/end point of the other tile-to-tile interconnects of the second plurality of tile-to-tile interconnects, wherein a portion of the second plurality of tile-to-tile interconnects in the second plurality of non-contiguous logic tiles are routed sequentially; 
wherein routing the second plurality of tile-to-tile interconnects in the second plurality of non-contiguous logic tiles includes connecting at least one start/end point of each tile-to-tile interconnect of the second plurality of tile-to-tile interconnects to at least one start/end point of a tile-to-tile interconnect of the first plurality of tile-to-tile interconnects that was routed in the first plurality of non-contiguous logic tiles; and 
detecting a conflict of at least one routing interconnect path and, in response, re-routing at least one tile-to-tile interconnect of the first plurality of tile-to-tile interconnects or at least one tile-to-tile interconnect of the second plurality of tile-to-tile interconnects. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Prior art

a.	Feng et al. (US 2008/0238477) teaches a FPGA comprises tiles.
b.	New et al. (US 2004/0268286) teaches a FPGA comprises tiles.

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON P LE whose telephone number is (571)272-1806. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DON P LE/Primary Examiner, Art Unit 2844